NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-SEP-2020
                                            09:13 AM

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


                     AJC, Petitioner-Appellant, v.
                        ALC, Respondent-Appellee


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                    (CASE NO. FC-M 15-1-055K)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1)   On April 22, 2020, self-represented Petitioner-
Appellant AJC (AJC) filed the notice of appeal;
           (2)   On June 22, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before July 2, 2020, and August 3, 2020, respectively;
           (3) AJC failed to file either document or request an
extension of time;
           (4) On August 11, 2020, the appellate clerk notified
AJC that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on August 24, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.1(e) and 30, and AJC could seek
relief from default by motion; and
          (5)   AJC took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 25, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2